[Cite as State v. Wright, 2018-Ohio-4966.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                   No. 18AP-303
v.                                                 :           (C.P.C. No. 07CR-9102)

Delanio L. Wright,                                 :       (ACCELERATED CALENDAR)

                 Defendant-Appellant.              :



                                             D E C I S I O N

                                   Rendered on December 11, 2018


                 On brief: Ron O'Brien, Prosecuting             Attorney,    and
                 Kimberly M. Bond, for appellee.

                 On brief: Delanio L. Wright, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Delanio L. Wright is appealing from the findings of the trial court with
respect to post-release control. He assigns two errors for our consideration:
                 [I.] The Trial Court Errored By not using the limited
                 Jurisdiction to Correct the Defendant's sentence, because the
                 Appellant is still under the inproper Post-Release Control
                 notification.

                 [II.] The Trial Court Erred by rendering the Appellant's
                 motion Moot, and failing to hear the case on the merits.

        {¶ 2} Wright has multiple convictions from multiple counties. He was convicted
of gun-related charges in Franklin County in February 2009. The judge then assigned to
his cases mistakenly put on a sentencing entry which indicated that Wright was subject to
a five-year period of post-release control. After that judge retired, the judge's replacement
No. 18AP-303                                                                           2

corrected the mistake and put on a nunc pro tunc sentencing entry which properly
reflected that Wright was subject to a three-year period of post-release control. Wright
has now served his full sentence from Franklin County, including the post-release control
period for the Franklin County sentence.
      {¶ 3} For reasons unknown, Wright filed new motions in Franklin County. The
judge now assigned to his case overruled the motions, finding them moot because his full
Franklin County sentence has been served.
      {¶ 4} Addressing the two assignments of error, Wright is not under post-release
control from Franklin County, but from convictions in another county. We cannot undo
those sentences.
      {¶ 5} The first assignment of error is overruled.
      {¶ 6} The trial court judge did in fact consider the merits of the motion filed by
Wright and found there was nothing she could do. She was correct.
      {¶ 7} The second assignment of error is overruled.
      {¶ 8} Having overruled both assignments of error, the judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                    Judgment affirmed.

                          TYACK and DORRIAN, JJ., concur.
                              _________________